Citation Nr: 0631416	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran is not presumed to have had herbicide 
exposure in the Republic of Vietnam.
	
2.  The veteran did not manifest diabetes mellitus in service 
or within one year after discharge, nor is diabetes mellitus 
related to active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are 
not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection is granted where a claimant currently has 
a disease or injury incurred in active service, or if a pre-
existing disease or injury becomes aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Essentially, service connection requires evidence of: (1) 
current disability; (2) some injury or incident in service 
giving rise to current disability; and (3) causal nexus 
between the two.  Pond v. West, 12 Vet. App. 341 (1999).  
Service connection also is allowed for any disease diagnosed 
after discharge if evidence shows that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Also, presumptive service connection may be permitted for 
diabetes mellitus.  For a veteran who served for 90 days or 
more during peacetime or wartime, service connection also may 
be granted on a presumptive basis with evidence of 
manifestation of diabetes mellitus to a compensable degree 
(10 percent or higher) within one year after discharge from 
active service, even without evidence of diagnosis thereof in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

Presumptive service connection also may be granted based on 
evidence of herbicide exposure in the Republic of Vietnam.  A 
veteran with active service in Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to the 
contrary.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  A veteran 
with presumed herbicide exposure and a diagnosis of diabetes 
mellitus, manifested to a degree of 10 percent, at any time 
after discharge, is entitled to presumptive service 
connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Notwithstanding these provisions, a veteran can still 
establish service connection on a direct basis for a claimed 
disability, even if it is not listed in 38 C.F.R. § 3.309(e) 
as subject to presumptive service connection, if the evidence 
shows herbicide exposure and that it caused the claimed 
disability.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).

The central issue in this case is whether the veteran has 
service in Vietnam for the purposes of presumptive service 
connection for diabetes under 38 C.F.R. §§ 3.307 and 
3.309(e).  That is so because the veteran does not contend, 
nor do the service medical records show, treatment for 
diabetes in service (March 1970 separation medical 
examination resulted in normal clinical evaluation).  And, no 
post-service clinical evidence establishes an etiological 
link between active duty and diabetes apparently diagnosed 
initially in the mid-1990s (the veteran reported that 
Dr. Fogleman, a private physician, treated his diabetes in 
1996, as reflected in VA Form 21-526), more than 25 years 
after discharge.  Therefore, service connection is not 
possible on direct-causation basis (38 C.F.R. § 3.303), nor 
is it permissible based on general presumptive criteria found 
in 38 C.F.R. §§ 3.307, 3.309(a) (diabetes manifested to a 
degree of 10 percent within a year after discharge).  In 
essence, because diabetes was not diagnosed within one year 
after service and service connection cannot be based on 
evidence of direct-causation, here, the sole means by which 
service connection may be had is to establish service in the 
Republic of Vietnam.  If such service is established, then 
herbicide exposure would be presumed, and presumptive service 
connection based on such presumed exposure would not present 
a timing hurdle, as diagnosis and manifestation to a degree 
of 10 percent any time after service would result in a grant 
of the claim.  

The veteran contends that, as a supply specialist (this 
primary military specialty is confirmed as shown in Form DD 
214 and other service personnel records), he was stationed in 
Thailand from February 1969 to February 1970, and while 
there, he flew many missions to Vietnam transporting 
supplies, which involved overnight stays in Vietnam.  See 
August 2004 statement.  At the Board hearing, he testified he 
was in Thailand from approximately March 1969 to January 
1970.  Elsewhere (see VA Form 21-526 filed in February 2002), 
he said transportation missions were to Cambodia, in 1968; 
supply trucks were driven from Cambodia to South Vietnam.  

He has submitted statements from several laypersons, 
including two who reportedly served in Vietnam, to buttress 
his contention that he had service there.  One individual 
(Mr. G.E.L.) reported that he "saw and spoke with" the 
veteran in January 1970 at "Camp Ranh Bay" in Vietnam.  
Another individual (Mr. A.W.) wrote that, while on duty in 
"Cam Bay S. Vietnam" between February 1969 and August 1969, 
he spoke to the veteran multiple times when supplies were 
delivered.  Mr. A.W. supplied copies of his service personnel 
records documenting his - not the veteran's - receipt of the 
Purple Heart Medal for combat injury in Vietnam.       

Official military records, however, fail to document service 
in Vietnam.  No "foreign and/or sea service" is shown in 
the veteran's DD 214 or other personnel records.  Nor does 
the veteran's DD 214 or other personnel records reflect award 
of a citation that confirms service in Vietnam specifically.  
The National Personnel Records Center determined that no 
Vietnam service is documented.  Nor do service medical 
records show treatment of any sort at a medical facility in 
Vietnam.  

The Board has carefully reviewed the veteran's service 
personnel records, and they do not reflect service in 
Vietnam.  The Board acknowledges the several photocopies of 
"Letter of Instructions" and "Command Roster" documents 
supplied by the veteran that purport to show that the veteran 
was part of a group to be "alerted for overseas shipment" 
duty.  These records, however, are not a part of the records 
supplied by National Personnel Records Center.  Moreover, 
even if they are accurate copies, they are not sufficient 
proof that the veteran was in fact present in Southeast Asia, 
much less in the Republic of Vietnam.  They suggest that he 
was selected for travel to Southeast Asia, which is generally 
consistent with the veteran's contentions, but they do not 
confirm his actual presence in Vietnam.  

For presumptive service connection purposes, presence service 
in the Republic of Vietnam is required; it is not enough that 
a veteran traveled to Southeast Asia (for instance, that he 
was in Thailand or Cambodia during the Vietnam era).  At 
best, the only evidence that supports the veteran's 
contention concerning his presence in Vietnam is the 
statements of the veteran and two service comrades.  The 
Board has reviewed carefully the veteran's testimony as to 
the circumstances surrounding the acquisition of the two 
servicemen's lay statements and the content of the statements 
themselves, bearing in mind that the veteran reported that he 
had met the two individuals by chance recently and that they 
had not been in contact for more than three decades since 
active service.            

Thus, the Board is tasked with weighing the relative 
probative merit of the veteran's contentions and two lay 
statements supplied under such circumstances, and official 
military records, which are consistently negative as to 
documentation of the veteran's service in the Republic of 
Vietnam.  

While the Board appreciates that the veteran is convinced 
that he does meet the requirements for presumptive herbicide 
exposure, memories tend to fade and become distorted over 
time, which here, involves a period of more than 35 years.  
The passage of a considerable period of time tends to weaken 
the probative value of the lay statements.  When considered 
in the context of negative official military records, the 
Board is inclined to conclude that the veteran's alleged 
service in Vietnam is not proven in this case.  In this 
connection, it is probative that the various entries in the 
service medical records reflecting dates of treatment within 
the time period when the veteran purportedly was in Southeast 
Asia explicitly reflect treatment at military medical 
facilities located in the United States (including Womack 
Army Hospital at Fort Bragg, North Carolina; U.S. Army 
Hospital at Fort Jackson, South Carolina), not those located 
abroad.  Here, the veteran indicated that he was overseas 
consecutively from early 1969 to early 1970, and possibly was 
overseas in 1968 as well.  The service medical records 
reflect treatment at facilities in the United States at 
various times in 1968, and to some extent in 1969, but not at 
all abroad.  Moreover, the service personnel records include 
entries concerning the veteran's duty assignments at various 
times in 1968 and early 1969, which reflect that the veteran 
was stationed at either Fort Bragg, North Carolina or Fort 
Jackson, South Carolina during the time period the veteran 
states he was in Southeast Asia.  So the medical records are 
consistent with the personnel records.  Such negative 
evidence, viewed in the context of negative service personnel 
records and NPRC's determination that no Vietnam service was 
found, tends to markedly erode the probative value of the 
veteran's contention and lay statements.  

Based on the foregoing, the Board must conclude that the 
evidence does not support a conclusion that the veteran had 
service in the Republic of Vietnam, and the record does not 
otherwise support service connection on a direct basis, or 
under 38 C.F.R. § 3.309(a).  As the preponderance of the 
evidence is against the claim, the benefit-of-reasonable 
doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In April 2002, before issuing the unfavorable rating decision 
on appeal, VA sent the veteran a letter focused specifically 
on key evidence missing in this case - what evidence is 
needed to establish exposure to Agent Orange.  The letter 
explained the concept of presumptive exposure shown by actual 
physical presence in Vietnam.  He was asked to provide dates 
of "in-country" service - information important to assist 
VA in obtaining evidence in federal custody (military 
records) that would verify service in Vietnam.  The letter 
also asked the veteran to complete a blank authorization form 
to permit VA to obtain directly non-VA clinical records, as 
the veteran previously had identified Dr. Fogleman as a 
physician who treated him for diabetes from 1996 forward.  
The Statement of the Case (SOC) addressed the criteria 
governing a service connection claim, and explained why the 
claim is not substantiated.  The SOC also cited 38 C.F.R. 
§ 3.159, from which the "fourth element" (notification that 
the veteran could submit any pertinent evidence in his 
possession) is derived.  

During the appeal period, in January 2005, VA sent the 
veteran a second letter explicitly addressing the fourth 
element, the criteria governing a service connection claim, 
and the veteran's and VA's respective claim development 
responsibilities.  He was asked to identify sources of 
existing evidence pertinent to his diabetes claim.  He was 
told that he ultimately is responsible for substantiating his 
claim with evidence not in federal custody.

The Board finds that full, content-complying notice was given 
during appeal, and does not find prejudicial error due to 
timing of the notice.  After the second notice was sent, the 
veteran had had full notice, and thereafter, he did not 
identify additional sources of missing, pertinent evidence.  
He was aware that he could submit lay evidence, as he sent 
written statements of his own, and as well, lay statements 
discussed in Section I of this decision, thereafter.  He also 
testified before the undersigned.  The rating decision and 
SOC (the latter, in particular) notified him and his 
representative that the key basis for denial was lack of 
sufficient evidence of "in-country" Vietnam service.  The 
focus of the undersigned's questioning during the Board 
hearing was on circumstances surrounding the veteran's 
acquisition of the lay statements, in light of negative 
official military records confirming physical presence in 
Vietnam.  The veteran was represented in this appeal, and no 
argument was made by the veteran or his representative, even 
at the Board hearing, that there exist pertinent records that 
are missing and which the veteran desires VA to review before 
adjudicating the claim.  
  
Further, here, lack of notice about how VA evaluates degree 
of disability or what criteria govern the assignment of 
effective dates for service connection or for degree of 
service-connected disability cannot be prejudicial as the 
claim is denied.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical evidence, private 
medical records (Dr. Fogleman), the veteran's written 
statements, and other lay statements.  

In this connection, the Board acknowledges that the veteran 
indicated Dr. Fogleman treated him for diabetes from 1996 
forward; yet, the claims file reflects only one (October 
2001) report from this doctor reflecting a diabetes 
diagnosis.  However, the veteran clearly testified that he 
was never treated for diabetes in service or within one year 
thereafter; he also said that he was first seen for this 
disease in 1996.  At no time did he ever indicate that Dr. 
Fogleman, or any other clinician, opined that the diabetes 
had its onset in service or even during the one-year 
presumptive period.  Under the circumstances, as explained in 
Section I, the key point of contention is whether or not the 
veteran had Vietnam service.  It is highly unlikely that a 
private clinician's treatment records, assuming they exist, 
would contain information that could materially change the 
outcome of this case (proof of service in the Republic of 
Vietnam).  Therefore, the Board does not find that a decision 
on the merits of this case is premature, or that the 
possibility of material prejudice is posed if the Board were 
to now decide this case.  Deferring a decision under the 
circumstances would merely result in delay without benefit to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Based on the foregoing, the Board concludes that VA's duty to 
assist was met.


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


